Exhibit 10.1

 

JAGUAR ANIMAL HEALTH, INC.

 

2014 STOCK INCENTIVE PLAN

 

AS AMENDED AND RESTATED EFFECTIVE JUNE 14, 2016

 

1.                                   ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

1.1                               Establishment.  The Plan is hereby established
effective as of May 12, 2015.

 

1.2                               Purpose.  The purpose of the Plan is to
(i) advance the interests of the Participating Company Group and its
shareholders by providing an incentive to attract, retain and reward persons
performing services for the Participating Company Group and by motivating such
persons to contribute to the growth and profitability of the Participating
Company Group; and (ii) permit the payment of compensation that qualifies as
“performance-based compensation” under Section 162(m) of the Code.  The Company
intends that Awards granted pursuant to the Plan be exempt from or comply with
Section 409A of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed.

 

1.3                               Term of Plan.  The Plan shall continue in
effect until its termination by the Board; provided, however, that all Awards
shall be granted, if at all, within ten (10) years from the earlier of the date
the Plan is adopted by the Board or the date the Plan is duly approved by the
shareholders of the Company.

 

2.                                   DEFINITIONS AND CONSTRUCTION.

 

2.1                               Definitions.  Whenever used herein, the
following terms shall have their respective meanings set forth below:

 

(a)                                 “1933 Act” means the Securities Act of 1933,
as amended.

 

(b)                                 “1934 Act” means the Securities Exchange Act
of 1934, as amended.

 

(c)                                  “Applicable Laws” means the requirements
relating to the administration of equity-based awards under U.S. federal and
state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Company’s common stock is listed
or quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted under the Plan,

 

(d)                                 “Award” means an Option, Restricted Stock,
or Restricted Stock Units granted under the Plan.

 

(e)                                  “Award Agreement” means a written or
electronic agreement between the Company and a Participant setting forth the
terms, conditions and restrictions of the Award granted to the Participant.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

--------------------------------------------------------------------------------


 

(f)                                   “Board” means the Board of Directors of
the Company.  If one or more Committees have been appointed by the Board to
administer the Plan, “Board” also means such Committee(s).

 

(g)                                  “Cause” means, unless such term or an
equivalent term is otherwise defined with respect to an Award by the
Participant’s Award Agreement or written contract of employment or service, any
of the following: (i) the Participant’s theft, dishonesty, willful misconduct,
breach of fiduciary duty for personal profit, or falsification of any
Participating Company documents or records;  (ii) the Participant’s material
failure to abide by a Participating Company’s code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct); (iii) the Participant’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of a Participating Company (including, without
limitation, the Participant’s improper use or disclosure of a Participating
Company’s confidential or proprietary information); (iv) any intentional act by
the Participant which has a material detrimental effect on a Participating
Company’s reputation or business; (v) the Participant’s repeated failure or
inability to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (vi) any material breach by the Participant of any employment or
service agreement between the Participant and a Participating Company, which
breach is not cured pursuant to the terms of such agreement; or (vii) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a Participating Company.

 

(h)                                 “Change of Control” means the occurrence of
any of the following events:

 

(i)                                     A change in the ownership of the Company
that occurs on the date that any one person, or more than one person acting as a
group (“Person”), acquires ownership of the stock of the Company that, together
with the stock held by such Person, constitutes more than fifty percent (50%) of
the total voting power of the stock of the Company. For purposes of this
subsection (a), the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered an additional Change of Control; or

 

(ii)                                  A change in the effective control of the
Company that occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election; or for purposes of this subsection (b),
once any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered an additional Change of Control; or

 

(iii)                               A change in the ownership of a “substantial
portion of the Company’s assets”, as defined herein. For this purpose, a
“substantial portion of the Company’s assets” shall mean assets of the Company
having a total gross fair market value equal to or more than fifty percent (50%)
of the total gross fair market value of all of the assets of the Company

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

2

--------------------------------------------------------------------------------


 

immediately prior to such change in ownership. For purposes of this subsection
(c), a change in ownership of a substantial portion of the Company’s assets
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that constitute a “substantial
portion of the Company’s assets.” For purposes of this subsection (c), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company, (3) a Person, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company, or (4) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a Person described in this subsection (c). For
purposes of this subsection (c), gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

For purposes of this Section, persons will be considered to be acting as a group
if they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change of control event within the
meaning of Section 409A.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if its primary purpose is to: (1) change the state of the
Company’s incorporation, or (2) create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended.

 

(j)                                    “Committee” means the committee appointed
by the Board (pursuant to Section 3 to administer the Plan.

 

(k)                                 “Company” means Jaguar Animal Health, Inc.,
a Delaware corporation, or any successor corporation thereto.

 

(l)                                     “Consultant” means a person engaged to
provide consulting or advisory services (other than as an Employee or a
Director) to a Participating Company, provided that the identity of such person,
the nature of such services or the entity to which such services are provided
would not preclude the Company from offering or selling securities to such
person pursuant to the Plan in reliance on a Form S-8 Registration Statement
under the Securities Act.

 

(m)                             “Director” means a member of the Board.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

3

--------------------------------------------------------------------------------


 

(n)                                 “Disability” means a permanent and total
disability within the meaning of Section 22(e)(3) of the Code.  In the case of
Awards other than Incentive Stock Options, the Committee, in its discretion, may
determine that a different definition of Disability shall apply in accordance
with standards adopted by the Committee from time to time.

 

(o)                                 “Employee” means any person treated as an
employee (including an Officer or a Director who is also treated as an employee)
in the records of a Participating Company and, with respect to any Incentive
Stock Option granted to such person, who is an employee for purposes of
Section 422 of the Code; provided, however, that neither service as a Director
nor payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan.  The Company shall determine in its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be. 
For purposes of an individual’s rights, if any, under the terms of the Plan as
of the time of the Company’s determination of whether or not the individual is
an Employee, all such determinations by the Company shall be final, binding and
conclusive as to such rights, if any, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination
as to such individual’s status as an Employee.

 

(p)                                 “Exercise Price” means the price at which a
Share may be purchased by a Participant pursuant to the exercise of an Option

 

(q)                                 “Fair Market Value” means, as of any date,
the value of a share of Stock or other property as determined by the Board, in
its discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:

 

(i)                                     If, on such date, the Stock is listed on
a national or regional securities exchange or market system, the Fair Market
Value of a share of Stock shall be the closing price of a share of Stock as
quoted on the national or regional securities exchange or market system
constituting the primary market for the Stock, as reported in The Wall Street
Journal or such other source as the Company deems reliable.  If the relevant
date does not fall on a day on which the Stock has traded on such securities
exchange or market system, the date on which the Fair Market Value shall be
established shall be the last day on which the Stock was so traded prior to the
relevant date, or such other appropriate day as shall be determined by the
Board, in its discretion.

 

(ii)                                  If, on such date, the Stock is not listed
on a national or regional securities exchange or market system, the Fair Market
Value of a share of Stock shall be as determined by the Board in good faith
without regard to any restriction other than a restriction which, by its terms,
will never lapse, and in a manner consistent with the requirements of
Section 409A of the Code.

 

(r)                                    “Grant Date” means, with respect to an
Award, the date on which the Committee makes the determination granting such
Award, or such later date as is determined by the Committee at the time it
approves the grant. The Grant Date of an Award shall not be earlier than the
date the Award is approved by the Committee.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

4

--------------------------------------------------------------------------------


 

(s)                                   “Incentive Stock Option” means an Option
intended to be (as set forth in the Award Agreement) and which qualifies as an
incentive stock option within the meaning of Section 422(b) of the Code.

 

(t)                                    “Insider” means an Officer, a Director or
other person whose transactions in Stock are subject to Section 16 of the
Exchange Act.

 

(u)                                 “Insider Trading Policy” means the written
policy of the Company pertaining to the purchase, sale, transfer or other
disposition of the Company’s equity securities by Directors, Officers, Employees
or other service providers who may possess material, nonpublic information
regarding the Company or its securities.

 

(v)                                 “Nonemployee Director” means a Director who
is not an employee of the Company or any Affiliate.

 

(w)                               “Nonstatutory Stock Option” means an Option
not intended to be (as set forth in the Award Agreement) or which does not
qualify as an Incentive Stock Option.

 

(x)                                 “Officer” means any person designated by the
Board as an officer of the Company.

 

(y)                                 “Option” means an Incentive Stock Option or
a Nonstatutory Stock Option granted pursuant to the Plan.

 

(z)                                  “Parent Corporation” means any present or
future “parent corporation” of the Company, as defined in Section 424(e) of the
Code.

 

(aa)                          “Participant” means any eligible person who has
been granted one or more Awards.

 

(bb)                          “Participating Company” means the Company or any
Parent Corporation or Subsidiary Corporation.

 

(cc)                            “Participating Company Group” means, at any
point in time, all entities collectively which are then Participating Companies,

 

(dd)                          “Performance Goals” means the goal(s) (or combined
goal(s)) determined by the Committee in its discretion to be applicable to a
Participant with respect to an Award. As determined by the Committee, the
Performance Goals applicable to an Award shall provide for a targeted level or
levels of achievement using one or more of the following measures: (a) cash
flow, (b) earnings per share, (c) gross revenue, (d) market share, (e) return on
capital, (f) total shareholder return, or (g) operating profits.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

5

--------------------------------------------------------------------------------


 

(ee)                            “Performance Period” means the time period
during which the Performance Goals or continued status as an Employee, Director,
or Consultant must be met as determined by the Committee at is sole discretion

 

(ff)                              “Plan” means the Jaguar Animal Health, Inc.
2014 Stock Incentive Plan, as amended.

 

(gg)                            “Restricted Stock Award” means an Award of a
Restricted Stock granted pursuant to Section 7.

 

(hh)                          “Restricted Stock Unit Award” means an Award of a
right to receive Stock on a future date granted pursuant to Section 8.

 

(ii)                                  “Rule 16b-3” means Rule 16b-3 promulgated
under the 1934 Act, and any future regulation amending, supplementing or
superseding such regulation.

 

(jj)                                “Section 16 Person” means an individual,
who, with respect to the shares of Stock, is subject to Section 16 of the 1934
Act and the rules and regulations promulgated thereunder.

 

(kk)                          “Service” means a Participant’s employment or
service with the Participating Company Group, whether in the capacity of an
Employee, a Director or a Consultant.  Unless otherwise provided by the Board, a
Participant’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders such Service or a change
in the Participating Company for which the Participant renders such Service,
provided that there is no interruption or termination of the Participant’s
Service.  Furthermore, a Participant’s Service shall not be deemed to have
terminated if the Participant takes any military leave, sick leave, or other
bona fide leave of absence approved by the Company.  However, unless otherwise
provided by the Board, if any such leave taken by a Participant exceeds ninety
(90) days, then on the ninety-first (91st) day following the commencement of
such leave the Participant’s Service shall be deemed to have terminated, unless
the Participant’s right to return to Service is guaranteed by statute or
contract.  Notwithstanding the foregoing, unless otherwise designated by the
Company or required by law, an unpaid leave of absence shall not be treated as
Service for purposes of determining vesting under the Participant’s Award
Agreement.  Except as otherwise provided by the Board, in its discretion, the
Participant’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the business entity for which the Participant
performs Service ceasing to be a Participating Company.  Subject to the
foregoing, the Company, in its discretion, shall determine whether the
Participant’s Service has terminated and the effective date of and reason for
such termination.

 

(ll)                                  “Stock” means a share of common stock of
the Company, as adjusted from time to time in accordance with Section 4.3.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

6

--------------------------------------------------------------------------------


 

(mm)                  “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.

 

(nn)                          “Ten Percent Stockholder” means a person who, at
the time an Award is granted to such person, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of a
Participating Company within the meaning of Section 422(b)(6) of the Code.

 

(oo)                          “Vesting Conditions” mean those conditions
established in accordance with the Plan prior to the satisfaction of which
shares subject to an Award remain subject to forfeiture or a repurchase option
in favor of the Company exercisable for the Participant’s monetary purchase
price, if any, for such shares upon the Participant’s termination of Service.

 

2.2                               Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of the Plan.  Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

3.                                      ADMINISTRATION.

 

3.1                               The Committee. The Plan shall be administered
by the Committee. The Committee shall consist of not less than two (2) Directors
who shall be appointed from time to time by, and shall serve at the pleasure of,
the Board of Directors. The Committee shall be comprised solely of Directors are
(a) “outside directors” under Section 162(m) of the Code and (b) “non-employee
directors” under Rule 16b-3.

 

3.2                               Authority of the Committee. It shall be the
duty of the Committee to administer the Plan in accordance with the Plan’s
provisions. The Committee shall have all powers and discretion necessary or
appropriate to administer the Plan and to control its operation, including, but
not limited to, the power to (a) determine which Employees Consultants and
Directors shall be granted Awards, (b) prescribe the terms and conditions of the
Awards, (c) interpret the Plan and the Awards, (d) adopt such procedures and
subplans as are necessary or for the purpose of satisfying Applicable Laws,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules. Notwithstanding the preceding, the Committee shall not implement an
Exchange Program without the approval of the holders of a majority of the shares
that are present in person or by proxy and entitled to vote at any Annual or
Special Meeting of Stockholders of the Company.

 

3.3                               Delegation by the Committee. The Committee, in
its sole discretion and on such terms and conditions as it may provide, may
delegate all or any part of its authority and powers under the Plan to one or
more Directors or officers of the Company, except that the Committee may not
delegate all or any part of its authority under the Plan with respect to Awards
granted to any individual who is subject to Section 16 Persons.  Notwithstanding
the foregoing, with respect to Awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code, the Committee
may not delegate its authority and powers with respect to such

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

7

--------------------------------------------------------------------------------


 

Awards if such delegation would cause the Awards to fail to so qualify. To the
extent of any delegation by the Committee, references to the Committee in this
Plan and any Award Agreement shall be deemed also to include reference to the
applicable delegate(s).

 

3.4                               Decisions Binding. All interpretations,
determinations and decisions made by the Committee, the Board, and any delegate
of the Committee pursuant to the provisions of the Plan shall be final,
conclusive, and binding on all persons, and shall be given the maximum deference
permitted by law.

 

4.                                      SHARES SUBJECT TO PLAN.

 

4.1                               Number of Shares. Subject to adjustment as
provided in Section 4.3, and the provisions in this Section 4.1 regarding the
annual increase, the aggregate number of shares of Stock that may be issued
pursuant to Awards shall not exceed 1,883,333 shares (the “Share Reserve”).  In
addition, the Share Reserve will automatically increase on January 1st of each
year, for a period of not more than five years, beginning on January 1st of the
year following the year in which the Plan became effective in an amount equal to
2% of the total number of shares of Stock outstanding on December 31st of the
preceding calendar year. Notwithstanding the foregoing, the Board may act prior
to January 1st of a given year to provide that there will be no January 1st
increase in the Share Reserve for such year or that the increase in the Share
Reserve for such year will be a lesser number of shares of Stock than would
otherwise occur pursuant to this Section 4.1.

 

4.2                               Lapsed Awards. If an Award expires without
having been exercised in full, or, with respect to Restricted Stock and
Restricted Stock Units is forfeited to the Company, the shares which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). Shares that have been issued under the Plan
under any Award will not be returned to the Plan and will not become available
for future distribution under the Plan; provided, however, that if unvested
shares of Restricted Stock or Restricted Stock Units are repurchased by the
Company or are forfeited to the Company, such shares will become available for
future grant under the Plan. Shares used to pay the exercise or purchase price
of an Award and/or to satisfy the tax withholding obligations related to an
Award will not become available for future grant or sale under the Plan. To the
extent an Award under the Plan is paid out in cash rather than shares, such cash
payment will not reduce the number of shares available for issuance under the
Plan.

 

4.3                               Adjustments in Awards and Authorized Shares.
In the event that any dividend (other than regular, ongoing dividends) or other
distribution (whether in the form of cash, shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the shares such that an adjustment is
determined by the Committee (in its sole discretion) to be appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust the number and class of stock. 
Notwithstanding the preceding, the number of shares subject to any Award always
shall be a whole number.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

8

--------------------------------------------------------------------------------


 

5.                                      ELIGIBILITY.

 

5.1                               Persons Eligible for Awards.   Awards may be
granted only to Employees, Consultants and Directors.

 

5.2                               Participation in the Plan.  Awards are granted
solely at the discretion of the Board.  Eligible persons may be granted more
than one Award.  However, eligibility in accordance with this Section shall not
entitle any person to be granted an Award, or, having been granted an Award, to
be granted an additional Award.

 

6.                                      STOCK OPTIONS.

 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish.  Award Agreements may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

 

6.1                               Option Limitations.  No Participant shall be
granted Options covering more than a total of 233,333 shares during any Company
fiscal year, subject to adjustment under Section 4.3. Notwithstanding the
foregoing, during the Company fiscal year in which a Participant first becomes
an Employee, he or she may be granted Options to purchase up to a total of an
additional 66,667 shares.

 

6.2                               Exercise Price.  The exercise price for each
Option shall be established in the discretion of the Board; provided, however,
that (a) the exercise price per share for an Option shall be not less than the
Fair Market Value of a share of Stock on the effective date of grant of the
Option and (b) no Incentive Stock Option granted to a Ten Percent Stockholder
shall have an exercise price per share less than one hundred ten percent (110%)
of the Fair Market Value of a share of Stock on the effective date of grant of
the Option.  Notwithstanding the foregoing, an Option (whether an Incentive
Stock Option or a Nonstatutory Stock Option) may be granted with an exercise
price lower than the minimum exercise price set forth above if such Option is
granted pursuant to an assumption or substitution for another option in a manner
qualifying under the provisions of Section 424(a) of the Code.

 

6.3                               Exercisability and Term of Options.  Options
shall be exercisable at such time or times, or upon such event or events, and
subject to such terms, conditions, performance criteria and restrictions as
shall be determined by the Board and set forth in the Award Agreement evidencing
such Option; provided, however, that (a) no Option shall be exercisable after
the expiration of ten (10) years after the effective date of grant of such
Option and (b) no Incentive Stock Option granted to a Ten Percent Stockholder
shall be exercisable after the expiration of five (5) years after the effective
date of grant of such Option.  Subject to the foregoing, unless otherwise
specified by the Board in the grant of an Option, any Option granted hereunder
shall terminate ten (10) years after the effective date of grant of the Option,
unless earlier terminated in accordance with its provisions.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

9

--------------------------------------------------------------------------------


 

6.4                               Payment of Exercise Price.

 

(a)                                 Forms of Consideration Authorized.  Except
as otherwise provided below, payment of the exercise price for the number of
shares of Stock being purchased pursuant to any Option shall be made (i) in
cash, by check or in cash equivalent, (ii) by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant having
a Fair Market Value not less than the exercise price, (iii) by delivery of a
properly executed notice of exercise together with irrevocable instructions to a
broker providing for the assignment to the Company of the proceeds of a sale or
loan with respect to some or all of the shares being acquired upon the exercise
of the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”), (iv) by
delivery of a properly executed notice electing a Net-Exercise, (v) by such
other consideration as may be approved by the Board from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof.  The
Board may at any time or from time to time grant Options which do not permit all
of the foregoing forms of consideration to be used in payment of the exercise
price or which otherwise restrict one or more forms of consideration.

 

(b)                                 Limitations on Forms of Consideration -
Tender of Stock.  Notwithstanding the foregoing, an Option may not be exercised
by tender to the Company, or attestation to the ownership, of shares of Stock to
the extent such tender or attestation would constitute a violation of the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s Stock.  Unless otherwise provided by the Board, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock unless such shares either have been owned by the Participant for more
than six (6) months or such other period, if any, required by the Company (and
were not used for another Option exercise by attestation during such period) or
were not acquired, directly or indirectly, from the Company.

 

6.5                               Certain Additional Provisions for Incentive
Stock Options.

 

(a)                                 Maximum Number of Shares Issuable Pursuant
to Incentive Stock Options.  Subject to Section 4 and adjustment as provided in
Subsection 4.3, the maximum aggregate number of shares of Stock that may be
issued under the Plan pursuant to the exercise of Incentive Stock Options shall
not exceed 1,883,333 shares (the “ISO Share Limit”).  The maximum aggregate
number of shares of Stock that may be issued under the Plan pursuant to all
Awards other than Incentive Stock Options shall be the number of shares
determined in accordance with Section 4, subject to adjustment as provided in
Subsection 4.3.

 

(b)                                 Exercisability. The aggregate Fair Market
Value (determined on the Grant Date(s)) of the shares with respect to which
Incentive Stock Options are exercisable for the first time by any Employee
during any calendar year (under all plans of the Company and its Subsidiaries)
shall not exceed $100,000.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

10

--------------------------------------------------------------------------------


 

(c)                                  Termination of Service. No Incentive Stock
Option may be exercised more than three (3) months after the Participant’s
Termination of Service for any reason other than Disability or death, unless
(a) the Participant dies during such three-month period, and/or (b) the Award
Agreement or the Committee permits later exercise (in which case the Option
instead may be deemed to be a Nonqualified Stock Option). No Incentive Stock
Option may be exercised more than one (1) year after the Participant’s
Termination of Service on account of Disability, unless (a) the Participant dies
during such one-year period, and/or (b) the Award Agreement or the Committee
permit later exercise (in which case the option instead may be deemed to be a
Nonqualified Stock Option).

 

(d)                                 Expiration. No Incentive Stock Option may be
exercised after the expiration of ten (10) years from the Grant Date; provided,
however, that if the Option is granted to an Employee who, together with persons
whose stock ownership is attributed to the Employee pursuant to
Section 424(d) of the Code, owns stock possessing more than 10% of the total
combined voting power of all classes of the stock of the Company or any of its
Subsidiaries, the Option may not be exercised after the expiration of five
(5) years from the Grant Date.

 

6.6                               Effect of Termination of Service.

 

(a)                                 Option Exercisability.  Subject to earlier
termination of the Option as otherwise provided by this Plan and unless a longer
exercise period is provided by the Board, an Option shall terminate immediately
upon the Participant’s termination of Service to the extent that it is then
unvested and shall be exercisable after the Participant’s termination of Service
to the extent it is then vested only during the applicable time period
determined in accordance with this Section and thereafter shall terminate:

 

(i)                                     Disability.  If the Participant’s
Service terminates because of the Disability of the Participant, the Option, to
the extent unexercised and exercisable for vested shares on the date on which
the Participant’s Service terminated, may be exercised by the Participant (or
the Participant’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the date of expiration of the
Option’s term as set forth in the Award Agreement evidencing such Option (the
“Subsection”).

 

(ii)                                  Death.  If the Participant’s Service
terminates because of the death of the Participant, the Option, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.  The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months after the Participant’s termination of Service.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

11

--------------------------------------------------------------------------------


 

(iii)                               Termination for Cause.  Notwithstanding any
other provision of the Plan to the contrary, if the Participant’s Service is
terminated for Cause, the Option shall terminate in its entirety and cease to be
exercisable immediately upon such termination of Service.

 

(iv)                              Other Termination of Service.  If the
Participant’s Service terminates for any reason, except Disability, death or
Cause, the Option, to the extent unexercised and exercisable for vested shares
on the date on which the Participant’s Service terminated, may be exercised by
the Participant at any time prior to the expiration of three (3) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.

 

(b)                                 Extension if Exercise Prevented by Law. 
Notwithstanding the foregoing other than termination of Service for Cause, if
the exercise of an Option within the applicable time periods set forth in
Subsection 6.6(a) is prevented by the provisions of Section 12 below, the Option
shall remain exercisable until the later of (i) thirty (30) days after the date
such exercise first would no longer be prevented by such provisions or (ii) the
end of the applicable time period under Subsection 6.6(a), but in any event no
later than the Option Expiration Date.

 

6.7                               Transferability of Options.  During the
lifetime of the Participant, an Option shall be exercisable only by the
Participant or the Participant’s guardian or legal representative.  An Option
shall not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, to the extent
permitted by the Board, in its discretion, and set forth in the Award Agreement
evidencing such Option, a Nonstatutory Stock Option shall be assignable or
transferable subject to the applicable limitations, if any, described in the
General Instructions to Form S-8 Registration Statement under the 1933 Act.

 

7.                                   RESTRICTED STOCK AWARDS.

 

Restricted Stock Awards shall be evidenced by Award Agreements in such form as
the Board shall from time to time establish.  Award Agreements evidencing
Restricted Stock Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 

7.1                               Restricted Stock Limitations.  No Participant
shall be granted Restricted Stock covering more than a total of 233,333 shares
during any Company fiscal year, subject to adjustment under Section 4.3.
Notwithstanding the foregoing, during the Company fiscal year in which a
Participant first becomes an Employee, he or she may be granted Restricted Stock
to purchase up to a total of an additional 66,667 shares.

 

7.2                               Types of Restricted Stock Awards Authorized. 
Restricted Stock Awards may be granted upon such conditions as the Board shall
determine, including, without limitation, upon the attainment of one or more
performance goals.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

12

--------------------------------------------------------------------------------


 

7.3                               Purchase Price.  The purchase price for shares
of Stock issuable under each Restricted Stock Award shall be established by the
Board in its discretion.  Except as may be required by applicable law or
established by the Board, no monetary payment (other than applicable tax
withholding) shall be required as a condition of receiving shares of Stock
pursuant to a Restricted Stock Award.

 

7.4                               Payment of Purchase Price.  Except as
otherwise provided below, payment of the purchase price (if any) for the number
of shares of Stock being purchased pursuant to any Restricted Stock Award shall
be made (a) in cash, by check or in cash equivalent, (b) by such other
consideration as may be approved by the Board from time to time to the extent
permitted by applicable law, or (c) by any combination thereof.

 

7.5                               Vesting and Restrictions on Transfer.  Shares
issued pursuant to any Restricted Stock Award may (but need not) be made subject
to Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, as shall be established by the
Board and set forth in the Award Agreement evidencing such Award.  During any
period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than pursuant to
an Ownership Change Event or as provided in Subsection 7.7.  The Board, in its
discretion, may provide in any Award Agreement evidencing a Restricted Stock
Award that, if the satisfaction of Vesting Conditions with respect to any shares
subject to such Restricted Stock Award would otherwise occur on a day on which
the sale of such shares would violate the provisions of the Insider Trading
Policy, then satisfaction of the Vesting Conditions automatically shall be
determined on the next trading day on which the sale of such shares would not
violate the Insider Trading Policy.  Upon request by the Company, each
Participant shall execute any agreement evidencing such transfer restrictions
prior to the receipt of shares of Stock hereunder and shall promptly present to
the Company any and all certificates representing shares of Stock acquired
hereunder for the placement on such certificates of appropriate legends
evidencing any such transfer restrictions.

 

7.6                               Voting Rights; Dividends and Distributions. 
Except as provided in this Section 7.5, Subsection 7.4 and any Award Agreement,
during any period in which shares acquired pursuant to a Restricted Stock Award
remain subject to Vesting Conditions, the Participant shall have all of the
rights of a stockholder of the Company holding shares of Stock, including the
right to vote such shares and to receive all dividends and other distributions
paid with respect to such shares.  However, in the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Company as described in
Subsection 4.3, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant’s Restricted Stock Award shall be immediately
subject to the same Vesting Conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

13

--------------------------------------------------------------------------------


 

7.7                               Effect of Termination of Service.  Unless
otherwise provided by the Board in the Award Agreement evidencing a Restricted
Stock Award, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
(a) the Company shall have the option to repurchase for the purchase price paid
by the Participant any shares acquired by the Participant pursuant to a
Restricted Stock Award which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service and (b) if the Participant did not
pay any consideration for any shares acquired by the Participant pursuant to a
Restricted Stock Award which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service.  The Company shall have the right
to assign at any time any repurchase right it may have, whether or not such
right is then exercisable, to one or more persons as may be selected by the
Company.

 

7.8                               Nontransferability of Restricted Stock Award
Rights.  Rights to acquire shares of Stock pursuant to a Restricted Stock Award
shall not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or the
laws of descent and distribution.  All rights with respect to a Restricted Stock
Award granted to a Participant hereunder shall be exercisable during his or her
lifetime only by such Participant or the Participant’s guardian or legal
representative.

 

8.                                      RESTRICTED STOCK UNIT AWARDS.

 

Restricted Stock Unit Awards shall be evidenced by Award Agreements in such form
as the Board shall from time to time establish.  Award Agreements evidencing
Restricted Stock Unit Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

 

8.1                               Restricted Stock Unit Limitations.  No
Participant shall be granted Restricted Stock Units covering more than a total
of 233,333 shares during any Company fiscal year, subject to adjustment under
Section 4.3. Notwithstanding the foregoing, during the Company fiscal year in
which a Participant first becomes an Employee, he or she may be granted
Restricted Stock Units to purchase up to a total of an additional 66,667 shares.

 

8.2                               Types of Restricted Stock Unit Awards
Authorized.  Restricted Stock Unit Awards may be granted upon such conditions as
the Board shall determine, including, without limitation, upon the attainment of
one or more performance goals.

 

8.3                               Number of Securities.  Each Award Agreement
will specify the number of Awarded Securities and will provide for the
adjustment of such number in accordance with Subsection 4.3 of the Plan.

 

8.4                               Purchase Price.  The purchase price for shares
of Stock issuable under each Restricted Stock Unit Award shall be established by
the Board in its discretion.  Except as may be required by applicable law or
established by the Board, no monetary payment (other than applicable tax
withholding) shall be required as a condition of receiving a Restricted Stock
Unit Award.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

14

--------------------------------------------------------------------------------


 

8.5                               Payment of Purchase Price.  Except as
otherwise provided below, payment of the purchase price (if any) for the number
of shares of Stock being purchased pursuant to any Restricted Stock Unit Award
shall be made (a) in cash, by check or in cash equivalent, (b) by such other
consideration as may be approved by the Board from time to time to the extent
permitted by applicable law, or (c) by any combination thereof.

 

8.6                               Vesting and Restrictions on Transfer.  Shares
issued pursuant to any Restricted Stock Award may (but need not) be made subject
to Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, as shall be established by the
Board and set forth in the Award Agreement evidencing such Award.  The Board, in
its discretion, may provide in any Award Agreement evidencing a Restricted Stock
Unit Award that, if the satisfaction of Vesting Conditions with respect to any
shares subject to such Restricted Stock Unit Award would otherwise occur on a
day on which the sale of such shares would violate the provisions of the Insider
Trading Policy, then satisfaction of the Vesting Conditions automatically shall
be determined on the next trading day on which the sale of such shares would not
violate the Insider Trading Policy.

 

8.7                               Settlement of Restricted Units.

 

(a)                                 Procedure; Rights as a Shareholder.  Any
Restricted Stock Unit Award granted hereunder will be settled according to the
terms of the Plan and at such times and under such conditions as determined by
the Board and set forth in the Award Agreement.  Until the Restricted Stock Unit
Awards are settled and the shares of Stock are delivered (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote, if applicable, or receive dividends or
any other rights as a shareholder will exist with respect to the Award.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Securities are delivered, except as provided in
Subsection 4.2 of the Plan or the applicable Award Agreement.

 

(b)                                 Nontransferability of Restricted Stock Unit
Award Rights.  Rights to acquire shares of Stock pursuant to a Restricted Stock
Unit Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
the laws of descent and distribution.  All rights with respect to a Restricted
Stock Unit Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.

 

8.8                               Cessation of Services.  Each Award Agreement
will specify the consequences of a Participant’s ceasing to be a Service
Provider prior to the settlement of a Restricted Stock Unit Award.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

15

--------------------------------------------------------------------------------


 

9.                                      PERFORMANCE-BASED AWARDS UNDER CODE
SECTION 162(M)

 

9.1                               General. If the Committee, in its discretion,
decides to grant an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the provisions of this Section 9
will control over any contrary provision in the Plan. The Committee, in its
discretion, also may grant Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

 

9.2                               Performance Goals. The granting and/or vesting
of Awards and other incentives under the Plan may, in the discretion of the
Committee, be made subject to the achievement of one or more Performance Goals.

 

9.3.                            Procedures. To the extent necessary to comply
with the “performance-based compensation” provisions of Section 162(m) of the
Code, with respect to any Award granted subject to Performance Goals and
intended to qualify as “performance-based compensation” under such section, on
or before the Determination Date (i.e., within the first 25% of the Performance
Period, but in no event more than ninety (90) days following the commencement of
any Performance Period or such other time as may be required or permitted by
Section 162(m) of the Code), the Committee will, in writing, (i) designate one
or more Participants to whom an Award will be made, (ii) determine the
Performance Period, (iii) establish the Performance Goals and amounts that may
be earned for the Performance Period, and (iv) determine any other terms and
conditions applicable to the Award(s).

 

9.4                               Additional Limitations. Notwithstanding any
other provision of the Plan, any Award that is granted to a Participant and is
intended to constitute qualified “performance-based compensation” under
Section 162(m) of the Code will be subject to any additional limitations set
forth in the Code (including any amendment to Section 162(m)) or any regulations
and ruling issued thereunder that are requirements for qualification as
“performance-based compensation” under Section 162(m) of the Code, and the Plan
will be deemed amended to the extent necessary to conform to such requirements.

 

9.5                               Determination of Amounts Earned. Following the
completion of each Performance Period, the Committee will certify in writing
whether the applicable Performance Goals have been achieved for such Performance
Period. A Participant will be eligible to receive payment pursuant to an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code for a Performance Period only if the Performance Goals for such period
are achieved. In determining the amounts earned by a Participant pursuant to an
Award intended to qualified as “performance-based compensation” under
Section 162(m) of the Code, the Committee will have the right to (a) reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period, (b) determine what actual Award, if any, will be paid in the
event of a termination of employment as the result of a Participant’s death or
disability or upon a Change of Control or in the event of a termination of
employment following a Change of Control prior to the end of the Performance
Period, and (c) determine what actual Award, if any, will be paid in the event
of a termination of employment other than as the result of a Participant’s death
or Disability prior to a

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

16

--------------------------------------------------------------------------------


 

Change of Control and prior to the end of the Performance Period to the extent
an actual Award would have otherwise been achieved had the Participant remained
employed through the end of the Performance Period.

 

10.                               CHANGE IN CONTROL.

 

10.1                        Effect of Change in Control on Awards.  Subject to
the requirements and limitations of Section 409A of the Code, if applicable, the
Board may provide for any one or more of the following:

 

(a)                                 Accelerated Vesting.  The Board may, in its
discretion, provide in any Award Agreement or, in the event of a Change in
Control, may take such actions as it deems appropriate to provide for the
acceleration of the exercisability and/or vesting in connection with such Change
in Control of each or any outstanding Award or portion thereof and shares
acquired pursuant thereto upon such conditions, including termination of the
Participant’s Service prior to, upon, or following such Change in Control, to
such extent as the Board shall determine.

 

(b)                                 Assumption, Continuation or Substitution of
Awards.  In the event of a Change in Control, the surviving, continuing,
successor, or purchasing corporation or other business entity or parent thereof,
as the case may be (the “Acquiror”), may, without the consent of any
Participant, assume or continue the Company’s rights and obligations under each
or any Award or portion thereof outstanding immediately prior to the Change in
Control or substitute for each or any such outstanding Award or portion thereof
a substantially equivalent award with respect to the Acquiror’s stock.  For
purposes of this Section, if so determined by the Board, in its discretion, an
Award or any portion thereof shall be deemed assumed if, following the Change in
Control, the Award confers the right to receive, subject to the terms and
conditions of the Plan and the applicable Award Agreement, for each share of
Stock subject to such portion of the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Board may, with
the consent of the Acquiror, provide for the consideration to be received upon
the exercise of the Award for each share of Stock to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Stock pursuant to the Change in Control.  If any portion
of such consideration may be received by holders of Stock pursuant to the Change
in Control on a contingent or delayed basis, the Board may, in its discretion,
determine such Fair Market Value per share as of the time of the Change in
Control on the basis of the Board’s good faith estimate of the present value of
the probable future payment of such consideration.  Any Award or portion thereof
which is neither assumed or continued by the Acquiror in connection with the
Change in Control nor exercised as of the time of consummation of the Change in
Control shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.  Notwithstanding the foregoing, shares
acquired upon exercise of an Award prior to the Change in Control and any
consideration received pursuant to the Change in Control with respect to such
shares shall continue to be subject to all applicable provisions of the Award
Agreement evidencing such Award except as otherwise provided in such Award
Agreement.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

17

--------------------------------------------------------------------------------


 

(c)                                  Cash-Out of Outstanding Awards.  The Board
may, in its discretion and without the consent of any Participant, determine
that, upon the occurrence of a Change in Control, each or any Award or portion
thereof outstanding immediately prior to the Change in Control shall be canceled
in exchange for a payment with respect to each vested share (and each unvested
share, if so determined by the Board) of Stock subject to such canceled Award in
(i) cash, (ii) stock of the Company or of a corporation or other business entity
a party to the Change in Control, or (iii) other property which, in any such
case, shall be in an amount having a Fair Market Value equal to the Fair Market
Value of the consideration to be paid per share of Stock in the Change in
Control, reduced by the exercise or purchase price per share, if any, under such
Award.  If any portion of such consideration may be received by holders of Stock
pursuant to the Change in Control on a contingent or delayed basis, the Board
may, in its sole discretion, determine such Fair Market Value per share as of
the time of the Change in Control on the basis of the Board’s good faith
estimate of the present value of the probable future payment of such
consideration.  In the event such determination is made by the Board, the amount
of such payment (reduced by applicable withholding taxes, if any) shall be paid
to Participants in respect of the vested portions of their canceled Awards as
soon as practicable following the date of the Change in Control and in respect
of the unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards.

 

11.                               TAX WITHHOLDING.

 

11.1                        Withholding Requirements. Prior to the delivery of
any shares or cash pursuant to an Award (or exercise thereof), or at such
earlier time as the Tax Obligations are due, the Company shall have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy all Tax Obligations.

 

11.2                        Withholding Arrangements. The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may designate the method or methods by which a Participant may satisfy such Tax
Obligations. As determined by the Committee in its discretion from time to time,
these methods may include one or more of the following: (a) paying cash,
(b) electing to have the Company withhold otherwise cash or shares having a Fair
Market Value equal to the amount required to be withheld, (c) delivering to the
Company already-owned shares having a Fair Market Value equal to the minimum
amount required to be withheld or remitted, provided the delivery of such shares
will not result in any adverse accounting consequences as the Committee
determines in its sole discretion, (d) selling a sufficient number of shares
otherwise deliverable to the Participant through such means as the Committee may
determine in its sole discretion (whether through a broker or otherwise) equal
to the Tax Obligations required to be withheld, (e) retaining from salary or
other amounts payable to the Participant cash having a sufficient value to
satisfy the Tax Obligations, or (f) any other means which the Committee, in its
sole discretion, determines to both comply with Applicable Laws, and to be
consistent with the purposes of the Plan. The amount of Tax Obligations will be
deemed to include any amount that the Committee agrees may be withheld at the
time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant or the Company, as applicable, with respect to the Award on the date
that the amount of tax or social insurance liability to be

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

18

--------------------------------------------------------------------------------


 

withheld or remitted is to be determined. The Fair Market Value of the shares to
be withheld or delivered shall be determined as of the date that the Tax
Obligations are required to be withheld.

 

12.                               COMPLIANCE WITH SECURITIES LAW.

 

12.1                        Section 16 Persons.  With respect to Section 16
Persons, transactions under this Plan are intended to qualify for the exemption
provided by Rule 16b-3. To the extent any provision of the Plan, Award Agreement
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable or appropriate by the
Committee.

 

12.2                        Investment Representations. As a condition to the
exercise of an Award, the Company may require the person exercising such Award
to represent and warrant at the time of any such exercise that the shares are
being purchased only for investment and without any present intention to sell or
distribute such shares if, in the opinion of counsel for the Company, such a
representation is required.

 

12.3                        Inability to Obtain Authority. The Company will not
be required to issue any Shares, cash or other property under the Plan unless
all the following conditions are satisfied: (a) the admission of the shares or
other property to listing on all stock exchanges on which such class of stock or
property then is listed; (b) the completion of any registration or other
qualification or rule compliance of the shares under any U.S. state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission, the stock exchange on which shares of the same class are then
listed, or any other governmental regulatory body, as counsel to the Company, in
its absolute discretion, deems necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. federal, state or other governmental
agency, which counsel to the Company, in its absolute discretion, determines to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the Grant Date, vesting and/or exercise as the Company may establish
from time to time for reasons of administrative convenience. If the Committee
determines, in its absolute discretion, that one or more of the preceding
conditions will not be satisfied, the Company automatically will be relieved of
any liability with respect to the failure to issue the shares, cash or other
property as to which such requisite authority will not have been obtained.

 

13.                               AMENDMENT OR TERMINATION OF PLAN.

 

The Board may amend, suspend or terminate the Plan at any time.  However,
without the approval of the Company’s shareholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Subsection 4.3), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company’s
shareholders under any applicable law, regulation or rule, including the
rules of any stock exchange or market system upon which the Stock may then be
listed.  No amendment, suspension or termination of the Plan shall affect any
then outstanding Award unless expressly provided by the Board.  Except as
provided by the next sentence, no amendment, suspension or termination of the
Plan may adversely affect any then outstanding Award without the consent of

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

19

--------------------------------------------------------------------------------


 

the Participant.  Notwithstanding any other provision of the Plan or any Award
Agreement to the contrary, the Board may, in its sole and absolute discretion
and without the consent of any Participant, amend the Plan or any Award
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of conforming the Plan or such Award Agreement to any
present or future law, regulation or rule applicable to the Plan, including, but
not limited to, Section 409A of the Code.

 

14.                               MISCELLANEOUS PROVISIONS.

 

14.1                        Indemnification. Each person who is or shall have
been a member of the Committee, or of the Board, shall be indemnified and held
harmless by the Company against and from (a) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or any Award Agreement, and
(b) from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.

 

14.2                        Successors. All obligations of the Company under the
Plan, with respect to Awards granted hereunder, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.

 

14.3                        Rights as Employee, Consultant or Director.  No
person, even though eligible pursuant to Section 5, shall have a right to be
selected as a Participant, or, having been so selected, to be selected again as
a Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time.  To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

 

14.4                        Rights as a Stockholder.  A Participant shall have
no rights as a stockholder with respect to any shares covered by an Award until
the date of the issuance of such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such shares are issued.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

20

--------------------------------------------------------------------------------


 

14.5                        Delivery of Title to Shares.  Subject to any
governing rules or regulations, the Company shall issue or cause to be issued
the shares of Stock acquired pursuant to an Award and shall deliver such shares
to or for the benefit of the Participant by means of one or more of the
following: (a) by delivering to the Participant evidence of book entry shares of
Stock credited to the account of the Participant, (b) by depositing such shares
of Stock for the benefit of the Participant with any broker with which the
Participant has an account relationship, or (c) by delivering such shares of
Stock to the Participant in certificate form.

 

14.6                        Fractional Shares.  The Company shall not be
required to issue fractional shares upon the exercise or settlement of any
Award.

 

14.7                        Retirement and Welfare Plans.  Neither Awards made
under this Plan nor shares of Stock or cash paid pursuant to such Awards shall
be included as “compensation” for purposes of computing the benefits payable to
any Participant under any Participating Company’s retirement plans (both
qualified and non-qualified) or welfare benefit plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing such benefits.

 

14.8                        Section 409A of the Code.  Notwithstanding other
provisions of the Plan or any Award Agreements hereunder, no Award shall be
granted, deferred, accelerated, extended, paid out or modified under this Plan
in a manner that would result in the imposition of an additional tax under
Section 409A of the Code upon a Participant.  In the event that it is reasonably
determined by the Board or, if delegated by the Board to the Committee, by the
Committee that, as a result of Section 409A of the Code, payments in respect of
any Award under the Plan may not be made at the time contemplated by the terms
of the Plan or the relevant Award Agreement, as the case may be, without causing
the Participant holding such Award to be subject to taxation under Section 409A
of the Code, including as a result of the fact that the Participant is a
“specified employee” under Section 409A of the Code, the Company will make such
payment on the first day that would not result in the Participant incurring any
tax liability under Section 409A of the Code.  The Company shall use
commercially reasonable efforts to implement the provisions of this Subsection
14.8 in good faith; provided that neither the Company, the Board nor any of the
Company’s employees, directors or representatives shall have any liability to
Participants with respect to this Subsection 14.8.

 

14.9                        Severability.  If any one or more of the provisions
(or any part thereof) of this Plan shall be held invalid, illegal or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan shall not in any way
be affected or impaired thereby.

 

14.10                 No Constraint on Corporate Action.  Nothing in this Plan
shall be construed to: (a) limit, impair, or otherwise affect the Company’s or
another Participating Company’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (b) limit the right or power of
the Company or another

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

21

--------------------------------------------------------------------------------


 

Participating Company to take any action which such entity deems to be necessary
or appropriate.

 

14.11                 Choice of Law.  Except to the extent governed by
applicable federal law, the validity, interpretation, construction and
performance of the Plan and each Award Agreement shall be governed by the laws
of the State of California, without regard to its conflict of law rules.

 

14.12                 Stockholder Approval.  The Plan or any increase in the
maximum aggregate number of shares of Stock issuable thereunder as provided in
Subsection 4 (the “Authorized Shares”) shall be approved by a majority of the
outstanding securities of the Company entitled to vote by the later of (a) a
period beginning twelve (12) months before and ending twelve (12) months after
the date of adoption thereof by the Board. Awards granted prior to security
holder approval of the Plan or in excess of the Authorized Shares previously
approved by the security holders shall become exercisable no earlier than the
date of security holder approval of the Plan or such increase in the Authorized
Shares, as the case may be, and such Awards shall be rescinded if such security
holder approval is not received in the manner described in the preceding
sentence.

 

2014 Stock Incentive Plan

June 2016 Amendment and Restatement

 

22

--------------------------------------------------------------------------------